DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aranami (US 2020/0066923 A1).
	Regarding claims 1 and 2, Aranami discloses a solar module (see Figs. 1-5) comprising:
	a plurality of solar cells (See 3pv, Fig. 4 [0053]) arranged on the front side of the carrier (see Fig. 4 front side closer to 1 [0044][0045]),
wherein a plurality of conductive ribbons (3t, belt like hence ribbon form and made of copper [0060]) (see Fig. 2 and Fig. 4 [0050]) electrically contacts the solar cells and extends from the front side to a rear side of the carrier, 
and wherein the carrier is surrounded circumferentially by a frame (7, see Fig. 5 [0068]) of the solar module.
	Regarding claim 3, Aranami discloses all of the claim limitations as set forth above.
.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aranami (US 2020/0066923 A1) in view of Kelley (US 2013/0146118 A1).
	Regarding claims 4 and 5, Aranami discloses a connection system comprising a solar module (see Figs. 1-5) comprising:
	a plurality of solar cells (See 3pv, Fig. 4 [0053]) arranged on the front side of the carrier (see Fig. 4 front side closer to 1 [0044][0045]),
wherein a plurality of conductive ribbons (3t, belt like hence ribbon form and made of copper [0060]) (see Fig. 2 and Fig. 4 [0050]) electrically contacts the solar cells and extends from the front side to a rear side of the carrier, 
wherein the carrier is surrounded circumferentially by a frame (7, see Fig. 5 [0068]) of the solar module; and a connection box (4) arranged on the rear side of the carrier, wherein the connection box comprises parallel terminal components (4ec, see Fig. 4, [0063] will be arranged so that connections can be made to 3t) which are electrically connect to the ribbons (3t) through solder (does discloses that an electrical connection is present and further discloses that an electrical connection can be formed through solder [0060]).

However, modified Aranami does not disclose that the terminal connections are pins.
Kelley discloses that terminal connections can include pin contacts/terminal pins (see [0020]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the terminal connections of Aranami so that they are of the pin contact/terminal pin form as disclosed by Kelley because Kelley discloses that it is an appropriate electrical connection to be housed inside a junction box ([0020]).
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aranami (US 2020/0066923 A1) in view of Kelley (US 2013/0146118 A1) as applied to claims 4 and 5 above and in further view of Sasaoka (US 6,462,265 B1).
Regarding claims 6 and 7, modified Aranami discloses all of the claim limitations as set forth above.
Aranami does disclose a sealing material (7se) between the frame and the connection box [0068], but does not disclose that the sealing compound fills the connection box (4).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the terminal box of Aranami by filling it with a flexible adhesive compound as disclosed by Sasaoka because it will improve the reliability and waterproofing of the unit.
Claim(s) 8-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aranami (US 2020/0066923 A1) in view of Kelley (US 2013/0146118 A1) in view of Uchihashi (US 5,951,785).
	Regarding claims 8 and 9, Aranami discloses a connection system comprising a solar module (see Figs. 1-5) comprising:
	a plurality of solar cells (See 3pv, Fig. 4 [0053]) arranged on the front side of the carrier (see Fig. 4 front side closer to 1 [0044][0045]),
wherein a plurality of conductive ribbons (3t, belt like hence ribbon form and made of copper [0060]) (see Fig. 2 and Fig. 4 [0050]) electrically contacts the solar cells and extends from the front side to a rear side of the carrier, 
wherein the carrier is surrounded circumferentially by a frame (7, see Fig. 5 [0068]) of the solar module; and a connection box (4) arranged on the rear side of the carrier, wherein the connection box comprises parallel terminal components (4ec, see Fig. 4, [0063] will be arranged so that connections can be made to 3t) which are electrically connect to the ribbons (3t) through solder (does discloses that an electrical 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electrical connection between the parallel terminal components and the ribbons of Aranami by soldering the elements so that a secure electrical connection is formed as disclosed by Aranami because Aranami discloses that soldering is an effective method for connecting electrical elements and the results would be reasonably predictable.
However, modified Aranami does not disclose that the terminal connections are pins.
Kelley discloses that terminal connections can include pin contacts/terminal pins (see [0020]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the terminal connections of Aranami so that they are of the pin contact/terminal pin form as disclosed by Kelley because Kelley discloses that it is an appropriate electrical connection to be housed inside a junction box ([0020]).
Modified Aranami does not disclose that module electronics are inserted into a socket of the connection box and electrically connected to pins.
	Uchihashi discloses that an inverter box can be connected to a connection box socket and provides AC current (see Fig. 2, 4 and 6, C5/L34-47).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the connection system of modified Aranami by further including an inverter box and associated electrical components including socket portions in the 
Since the DC current of modified Aranami will be converted to AC current the inverter is inherently electrically connected to pins.
Regarding claims 10 and 11, modified Aranami discloses all of the claim limitations as set forth above.
Uchihashi discloses that the inverter is attached to the frame through a clamping connection (screws, see Fig. 4, C6/L47-53).
Aranami does disclose that the connection box is positioned in a recess in the frame, however, Aranami does not disclose that the module electronics are positioned in a recess in the frame.
Aranami discloses that positioning boxes which house electronic components within the frame allows for the passage of moisture to be lessened ([0065]).
It would have obvious to one of ordinary skill in the art at the time of the invention to modify the positioning of the module electronics of modified Aranami to be within the recess of the frame adjacent the connection box because as disclosed by Aranami such a position would allow for the passage of moisture to be lessened.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726